Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of a certified copy of foreign application CZPV2017-370 on 06/26/2017.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/16/19 is being considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the linear joint member in claim 1 (but Figure 1 shows it that is not linear), a pulling element in claim 1 (Figure 1 also shows “31” is a pulling member. What is the linear joint member in the figures?), the rim in claim 2, the panel in claim 4, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate 
Specification
The abstract of the disclosure is objected to because line 1, “The knife” should read –A knife--. The language “its” or “it” used throughout the abstract is confusing because there are many parts in the knife and it is unclear what the “its” or “it” refers to. Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claims 1-15 are objected to because of the following informalities:   
The used and missed articles throughout the Claims 1-6, 8-10 are confusing what are actually being claimed referred to.  The claims have been rewritten below for exemplary purposes only to overcome these objections.  Applicant should note however that these exemplary claims have not been rewritten to overcome the art based rejections set forth below and rewritten below for exemplary purposes to overcome these objections.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
Claim 1 is indefinite because it is run on sentence, worded having many negative languages “not”, “but”… “its”, and missing “article” or improper using “article” throughout the claim that makes it confusion what is actually being claimed. 
Claim 1 has many features that lack of antecedent basis in the claim, for an example: in line 8, “the rim of the handle”, lines 18 “the guide member” and line 21 “the join member” lack of antecedent basis in the claim because it is unclear whether the claim inherently has these structures or refers new structures or refers to previously introduced structures.
Claim 1 has many same limitations, but they are called two different things, for examples, “a connecting member” in line 14 is also called “the joint member” in line 21 and “a linear joint member” in line 19 is also called “a pulling element” in lines 25-26.
Claim 1 is also suggested to break down into smaller paragraphs to easily read. 
Claims 2-6, 8-10 have the similar issues of claim 1.

The scope of Claims 7, 11-15 conflict with the scope of claim 1. Claim 1 recites “a linear joint member” is also called “a pulling element”, but claims 7, 11-15 recite “a linear pulling element” is unclear whether it refers to the pulling element in claim 1 or an additional pulling element. It is also unclear because the pulling element is defined and shown in the Applicant’s specification and Figures as “31”, a wire or cable of some sorts, which is flexible and conflicts with “linear”.
It should be noticed that the errors above mentioned by examiner are a few examples of such errors. Applicant is requested to correct all errors in subject matters of claims 1-15. For examination purposes, as best understood, Examiner interprets the claims 1-15 as below.
All claims dependent from claim 1 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent from the rejected parent claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Halpern et al (US 7086158) hereinafter Halpern.
Regarding claim 1, as best understood, Halpern shows a knife (20b) with an extensible blade (please note that there are many embodiments in this art; Examiner uses the embodiment as seen in Figures 1A-C and Figures 5A-H and 6A-F for examination purposes; a knife 20b having a blade 24b to be slid and extensible), comprising: 
a handle (22b that includes top and bottom halves 74, 76, Figures 5A-D) with an inner lengthwise handle cavity (78, 80, 84, 86, Figures 5A and D) in direction of the lengthwise axis of the knife, wherein the handle has a proximal end (where the references 74, 76 as seen in Figures 5A and D) and a distal end for receiving a blade (an opposite end or a distal end for receiving the blade as seen I Figures 1A-C and Figures 5A and D),
wherein the blade contains a mutually opposed point (a tip of the blade 24b, Figures 5I and G) and a blunt edge (an edge where is the reference 5K as seen in Figure 5I), wherein the blade is slid between retracted and extended positions from the handle (Figures 1A-C),

wherein in an inner surface of the handle cavity (Figures A-B, and D; inner surfaces of slots 78, 80, 84, 86) in direction of the lengthwise axis of the knife is formed at least one guiding groove (guide track 86, Figure 5E) which is open in a direction toward a rim of the handle (a rim, Figure 5D below, the guide track 86 is open at the handle rim as seen in 5E) and 
a pull out groove (a slot 80, Figure 5A) is in the lengthwise direction and opens in a direction toward the rim of the handle (Figure 5A), 
wherein an end area of the blade proximate the blunt edge comprise at least one guiding member (a tab 104) slid on the guiding groove (the track 86, Figures 6A-F), wherein the guiding groove is blind (closed end) of in front of the handle rim (Figure 5D below) and a connecting joint member (26b for a tongue 28, Figures 1A-C and 6E),
wherein the connecting joint member is between the at least one guiding member and the mutually opposed point and slid on the pull out groove (Figures 6A, C, E; the detent 26b is between the blade tip and the tab 104);
an extensible module (the tongue 28, Figures 1A-C, it can be clearly seen in Figure 4B) formed by a linear joint member (a piece that is connected between a ring 32 and an extension 44, Figure 4A below) that has at one end connecting a connecting member (the extension 44, Figure 4B) formed a joint element (a ball 30), wherein the joint member is connected with the connecting joint member of the blade (Figure 4B, the ball 30 is connected to the blade detent 26a and Col. 6, lines 45-46), 

wherein when the blade is in the retracted position, the joint member (30) of the extensible module is connected with the connecting joint member (26b) of the blade and
wherein when the connecting member of the extensible module is pulled the blade in the extended position, the linear joint member (44) of the extensible module is pulled out the pull out groove of the handle (slot 80, Col. 6, lines 55-67 to Col. 7, lines 1-2).

    PNG
    media_image1.png
    344
    776
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Halpern.
Regarding claim 2, as best understood, Halpern shows that the handle is formed a locking hole (opening 92, Figure 5F, for receiving a locking pin 70) perpendicular and into the handle cavity (Figure 5F, the opening 92 is near the rim of the handle to which directs the point of the blade by a distance of the blind end of the guiding groove (see claim 1 for the blind of the track 86) and perpendicular to all longitudinal slots 78, 80, 84, 86 as seen in Figures 5D and F) and a distance from the rim of the handle (Figure 5D) and a distance of the guide element from the blunt edge of the blade (Figure 6E),
wherein a safety lock (the locking pin 70), slid into the locking hole, is fixed at an end area of a free end of a locking pressure element (102, Figures 5F, 6B and D) that is made of a springy material (by a spring 72) and fixed at a second end area (96) to outer surface of the handle (Figures 6B-D),
 wherein a size of the safety lock compared from the surface of the handle in a direction into the handle cavity is bigger than is a width of a wall of the handle (Figures 6B and D, the locking pin 70 is longer than the thickness of a handle haft 76).
However, this embodiment of Halpern shows one blind end and one guiding groove, not blind ends and guiding grooves.

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the handle and the blade of Halpern to have two guiding members of the blade and two guiding grooves including blind ends, as taught by Halpern’s figures12A-C, in order to improve supporting and guiding the blade.
Claims 3, 8 are rejected under 35 U.S.C. 103 as being unpatentable over Halpern in view of Rohrbach (US 2018/0021964, it has a Foreign Application Prior Data 7/21/2016).
Regarding claims 3 and 8, as best understood, Halpern shows that the handle cavity and the pull out groove are not passable through the whole length of the handle and in inner surface of the handle cavity is in the handle in direction of the lengthwise axis of the knife formed a retractable groove (Applicant loosely claims a retractable groove without providing a guidance or structure to appreciate this limitation. One of the guiding grooves or tracks 260 as seen in Halpern’s figures12A-C and Claim 2 above is for guiding blade from extended to retracted positions and meets this limitation) which is open in the lengthwise direction toward the point (tip) of the blade (the tracks 260 connects with the slot 258, which has an open end for receiving the blade) and in an opposite direction is blind in the end of the handle (Halpern’s figure12A),

However, Halpern fails to show that the pull out groove is passable through the whole length of the handle.
Rohrbach shows a sliding knife (Figures 1-17) comprising a blade (13) and a handle (11), wherein the handle has a pull out groove (slot) passable through the whole length of the handle for receiving the blade.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the handle of Halpern to have a pull out groove (slot) passable through the whole length of a handle for receiving  a blade, as taught by Rohrbach, in order to allow an operator to easily see inside a handle interior for cleaning or maintenance.
Claims 7, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Halpern in view of Rohrbach and in view of  Gaffney (US 5349753)
Regarding claims 7 and 11, as best understood, Halpern shows all of the limitations as stated in claim 1 above except that a pulling member of the linear joint member to be made of a flexible rollable material.
Gaffney shows a knife (Figure 6) comprising a blade (70), a handle (76), and a linear joint member (rod 60), wherein the linear joint member has one end connecting to 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have added a flexible tether or cable, as taught by Gaffney to a ring of the extensible module of Halpern, since this is known for the same purpose of using to attach to a person’s clothing (see Halpern’s Col. 4,lines 13-14) and or in order to be easily attach to a person’s belt (Col. 3, lines 54-55 of Gaffney).
In doing so, the linear joint member has a flexible rollable material. 
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Halpern in view of Rohrbach and in view of Gaffney.
Regarding claim 12, as best understood, the modified device of Rohrbach shows all of the limitations as stated in claims 1-3 above except that a pulling member of the linear joint member to be made of a flexible rollable material.
Gaffney shows a knife (Figure 6) comprising a blade (70), a handle (76), and a linear joint member (rod 60), wherein the linear joint member has one end connecting to the blade and other end connecting to a flexible tether or cable (80, Figure 6 and Col. 3, lines 57-60).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have added a flexible tether or cable, as taught by Gaffney to a ring of the extensible module of Halpern, since this is known for the same purpose of using to attach to a person’s clothing (see Halpern’s Col. 
In doing so, the linear joint member has a flexible rollable material.
Allowable Subject Matter
Claims 4-6, 9-10, 13-15 would be allowable if rewritten to overcome many rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: claims 4-6, 9-10, 13-15 are free of the prior art because the prior art does not teach or suggest the feature of a knife having an extensible module for pulling a blade, a locking bed for receiving a rotary pivoted rod-shaped rotary controller for locking the blade (see Applicant’s specification), with other limitations as set forth in claim 1. None of the references by themselves or in combination with the other prior art cited teach the claimed invention set forth in claim 1.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHAT CHIEU Q DO whose telephone number is (571)270-1522.  The examiner can normally be reached on 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANDREA WELLINGTON can be reached on 571-272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/NHAT CHIEU Q DO/Examiner, Art Unit 3724                                                                                                                                                                                                        3/18/2021


/GHASSEM ALIE/Primary Examiner, Art Unit 3724                                                                                                                                                                                                        03/18/2021